       Case 5:18-cv-00680-FB-RBF Document 50 Filed 10/03/18 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

RUSSELL ZINTER; JACK MILLER;             §
BRIAN HOWD; JAMES A. MEAD;               §
JOSEPH BRANDON PIERCE; MARK BROWN;       §
DAVID BAILEY; JUAN GONZALES JR.;         §
KEVIN EGAN; JONATHON GREEN;              §
JAMES SPRINGER                           §
                                         §
              Plaintiffs,                §
                                         §
VS.                                      § CIVIL ACTION NO. 5:18-CV-0680-FB
                                         §
CHIEF JOSEPH SALVAGGIO;                  §
LIEUTENANT DAVID ANDERSON;               §
DEPUTY JANE DOE GOLDMAN;                 §
OFFICER JOHNNY VASQUEZ;                  §
CPL CHAD MANDRY; SERGEANT JOHN DOE; §
OFFICER JIMMIE WELLS; CPL. LOUIS FARIAS, §
BADGE 534; OFFICER BRANDON EVANS,        §
BADGE 556; OFFICER UZIEL HERNANDEZ; §
JOHN DOE TASER 1; JOHN DOE TASER 2 AND §
THE CITY OF LEON VALLEY, A POLITICAL §
SUBDIVISION OF THE STATE OF TEXAS        §
                                         §
              Defendants.                §
___________________________________ §

  DEFENDANT CHIEF SALVAGGIO, LT. ANDERSON AND OFFICERS VASQUEZ,
    MANDRY, WELLS, FARIAS, EVANS AND HERNANDEZ’ OBJECTIONS TO
                SUBPOENAS AND MOTION TO QUASH


TO THE HONORABLE UNITED STATES MAGISTRATE JUDGE RICHARD B. FARRER:

       NOW COME CITY OF LEON VALLEY CHIEF              OF   POLICE JOSEPH SALVAGGIO, LT.

DAVID ANDERSON     AND   OFFICERS JOHNNY VASQUEZ, CORPORAL CHAD MANDRY, OFFICER

JIMMIE WELLS, CORPORAL LOUIS FARIAS, OFFICER BRANDON EVANS and OFFICER UZIEL

HERNANDEZ, Individual Defendants in the above entitled and numbered cause and files this their

Objections to Subpoenas dated September 21, 2018 and received by Defendants on September

27, 2018 (herein attached as Exhibit A).and Motion to Quash said subpoenas pursuant to Rule
          Case 5:18-cv-00680-FB-RBF Document 50 Filed 10/03/18 Page 2 of 3



45, Federal Rules of Civil Procedure in support thereof would respectfully show unto the Court

the following:

                                                                  I.

Defendants CHIEF SALVAGGIO, LT. ANDERSON AND OFFICER VASQUEZ, CORPORAL MANDRY,

OFFICER WELLS, CORPORAL FARIAS, OFFICER EVANS and OFFICER HERNANDEZ on

September 27, 2018 Defendant’s counsel received an email with attached subpoenas which are

incorporated by reference to this Motion as Exhibit A. Defendants object and move to quash

said subpoenas under Rule 45(b)(1) for being defective. In Re Dennis, 330 F.3d 696, 704 (5th

Cir. 2003); Seals v. Shell Oil Co., 2013 W.L. 3070844 (E.D. La. June 17, 2013).

                                                                  II.

          Defendants CHIEF SALVAGGIO, LT. ANDERSON                               AND   OFFICER VASQUEZ, CORPORAL

MANDRY, OFFICER WELLS, CORPORAL FARIAS, OFFICER EVANS and OFFICER HERNANDEZ

Object and move to quash Plaintiffs’ Subpoenas (Exhibit A) pursuant to Rule 45(d)(2)(b) of the

Federal Rules of Civil Procedure and 45(d)(3) as being overbroad and not proportional to the

needs of the case. American Federation of Musicians of the United States and Canada v.

Scodham, 313 F.R.D. 39, 44 (N.D. Tex. 2015).

          WHEREFORE, PREMISES CONSIDERED, Defendants CHIEF SALVAGGIO, LT.

ANDERSON         AND     OFFICER VASQUEZ, CORPORAL MANDRY, OFFICER WELLS, CORPORAL

FARIAS, OFFICER EVANS and OFFICER HERNANDEZ pray that their objections and Motion to

Quash be in all things granted and for such other and further relief as they may show themselves

justly entitled.




Russell Zinter, et al v. Chief Joseph Salvaggio, et al                                       Civil Action No. 5:18-CV-0680-FB
Defendants Salvaggio, Anderson, Vasquez, Mandry, Wells, Farias, Evens and Hernandez’
Objections to Subpoenas and Motion to Quash                                                                           Page 2
          Case 5:18-cv-00680-FB-RBF Document 50 Filed 10/03/18 Page 3 of 3



                                                    Respectfully submitted,

                                                    LAW OFFICES OF CHARLES S. FRIGERIO
                                                    A Professional Corporation
                                                    Riverview Towers
                                                    111 Soledad, Suite 840
                                                    San Antonio, Texas 78205
                                                    (210) 271-7877
                                                    (210) 271-0602 Telefax
                                                    Email: csfrigeriolaw@sbcglobal.net
                                                           frigeriolaw1995@sbcglobal.net

                                                    BY: /s/ Charles S. Frigerio
                                                            CHARLES S. FRIGERIO
                                                            SBN: 07477500
                                                            ATTORNEY-IN-CHARGE
                                                          HECTOR X. SAENZ
                                                          SBN: 17514850
                                                    ATTORNEYS FOR DEFENDANTS CHIEF OF POLICE
                                                    JOSEPH SALVAGGIO, LT. DAVID ANDERSON AND
                                                    OFFICERS JOHNNY VASQUEZ, CORPORAL CHAD MANDRY,
                                                    OFFICER JIMMIE WELLS, CORPORAL LOUIS FARIAS,
                                                    OFFICER BRANDON EVANS AND OFFICER UZIEL HERNANDEZ




                                            CERTIFICATE OF SERVICE

        I hereby certify that on the 3rd day of October, 2018, I electronically filed the foregoing
Defendants Chief Salvaggio, Lt. Anderson and Officer Vasquez, Corporal Mandry, Officer
Wells, Corporal Farias, Officer Evans and Officer Hernandez’ Objections to Subpoenas and
Motion to Quash with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the following:

Mr. Brandon J. Grable
Grable Law Firm PLLC
1603 Babcock Road, Suite 118
San Antonio, Texas 78229

Mr. Solomon M. Radner
EXCOLO LAW, PLLC
26700 Lahser Road, Suite 401
Southfield, MI 48033
                                                              /s/ Charles S. Frigerio
                                                              CHARLES S. FRIGERIO


Russell Zinter, et al v. Chief Joseph Salvaggio, et al                                  Civil Action No. 5:18-CV-0680-FB
Defendants Salvaggio, Anderson, Vasquez, Mandry, Wells, Farias, Evens and Hernandez’
Objections to Subpoenas and Motion to Quash                                                                      Page 3
